                            Case 3:18-cv-01502-RNC Document 195 Filed 01/22/21 Page 1 of 1
                                                                                                                Civil- (Dec-2008)
                                                               HONORABLE:    R. M. Spector
                                    DEPUTY CLERK T. Murphy                   RPTR/ECRO/TAPE FTR
         TOTAL TIME: 1               hours 3    minutes
                                       DATE: 1/22/2021       START TIME: 9:44AM         END TIME: 10:47AM
                                                          LUNCH RECESS         FROM:            TO:
                                                  RECESS (if more than ½ hr)   FROM:            TO:

         CIVIL NO.           3:18-cv-1502 RNC



                                     Horn                                         IIann Maazel, Nick Bourland
                                                                                          Plaintiff’s Counsel
                                       vs
                              New Haven et al                                     Thomas Gerarde, Thomas Katon
                                                                                          Defendant’s Counsel

                                                COURTROOM MINUTES- CIVIL

                              Motion hearing                      Show Cause Hearing
                               Evidentiary Hearing                Judgment Debtor Exam
                               Miscellaneous Hearing          X   Status Conference

           .....#          Motion                                                     granted      denied       advisement
            .....#         Motion                                                     granted      denied       advisement
            .....#         Motion                                                     granted      denied       advisement
            .....#         Motion                                                     granted      denied       advisement
            .....#         Motion                                                     granted      denied       advisement
           .....#          Motion                                                     granted      denied       advisement
           .....#          Motion                                                     granted      denied       advisement
           .....           Oral Motion                                                granted      denied       advisement
           .....           Oral Motion                                                granted      denied       advisement
           .....           Oral Motion                                                granted      denied       advisement
           .....           Oral Motion                                                granted      denied       advisement
           .....              Briefs(s) due               Proposed Findings due                 Response due
           .............                                                                                filed   docketed
           .............                                                                                filed   docketed
           .............                                                                                filed   docketed
           .............                                                                                filed    docketed
           .............                                                                                filed   docketed
           .............                                                                                filed   docketed
           ............                         Hearing continued until                            at

Notes:
